UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 23, 2015 (Date of earliest event reported) LITHIA MOTORS, INC. (Exact name of registrant as specified in its charter) State of Oregon 001-14733 93-0572810 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation) File Number) Identification No.) 150 N. Bartlett St Medford, OR 97501 (Address of principal executive offices) (541) 776-6401 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On April 23, 2015, the Company held the Annual Meeting with shareholders voting on the three matters described below. With respect to all matters, each share of Class B common stock has 10 votes. Each of the proposals received the requisite vote for approval. 1. To elect the following directors to serve for the ensuing year: Sidney B. DeBoer Class of Stock For Withhold Broker Non-Votes Class A Common Class B Common Thomas R. Becker Class of Stock For Withheld Broker Non-Votes Class A Common Class B Common Bryan B. DeBoer Class of Stock For Withheld Broker Non-Votes Class A Common Class B Common Susan O. Cain Class of Stock For Withheld Broker Non-Votes Class A Common Class B Common William J. Young Class of Stock For Withheld Broker Non-Votes Class A Common Class B Common Shau-wai Lam Class of Stock For Withheld Broker Non-Votes Class A Common Class B Common Kenneth E. Roberts Class of Stock For Withheld Broker Non-Votes Class A Common Class B Common 2.To cast an advisory vote on the compensation of the Company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K. Class of Stock For Against Abstain Broker Non-Votes Class A Common Class B Common 3.To Ratify the selection of KPMG LLP as the Company’s Independent Registered Public Accounting Firm for the year ending December 31, 2015. Class of Stock For Against Abstain Broker Non-Votes Class A Common Class B Common SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITHIA MOTORS, INC. Dated: April 23, 2015 By: /s/ Christopher S. Holzshu Christopher S. Holzshu SVP, CFO and Secretary
